1 Reported in 242 N.W. 379.
Defendant was convicted in the municipal court of Minneapolis of the offense of wilfully, wrongfully, and unlawfully transporting intoxicating liquor within the city, contrary to the provision of an ordinance. There was a motion for a new trial.
Several rulings admitting evidence, over defendant's objection, are assigned as errors; but each one is so obviously devoid of merit that no space should be devoted to a discussion thereof.
The main attack in this court is that the conviction is not sustained by the evidence. There was evidence that police officers were stationed in a room opening into an alley in south Minneapolis when an automobile drove up into the alley; that defendant was the driver of the car; that one Churchill rode with him; that the car stopped in the alley at the door of the room mentioned; that Churchill stepped out of the car carrying a paper bag in which was a gallon container holding moonshine whisky; that defendant drove the car out of the alley and stopped in the street in front of the building; that when the officers then arrested him he said he wanted to fix it up; and that Churchill pleaded guilty to the charge of violating the liquor ordinance.
We think the identity of defendant as the one engaged with Churchill in unlawfully transporting this liquor in the automobile was a question of fact for the trial court. The conversation had by defendant with the officers indicates that he knew he was carrying the liquor unlawfully in the car he drove. He offered no evidence to explain or contradict their testimony as to his admissions.
We must hold the evidence sufficient to sustain the conviction, and it is affirmed.
 *Page 1